COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 GABRIEL JIMENEZ,                                 §
                                                                   No. 08-08-00108-CV
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                               388th Judicial District Court
                                                  §
 SYLVIA JIMENEZ,                                                of El Paso County, Texas
                                                  §
                   Appellee.                                       (TC# 2006CM7418)
                                                  §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant Gabriel Jimenez’s motion to dismiss this appeal

pursuant to TEX .R.APP .P. 42.1(a)(1). Appellant represents to the Court that this appeal was filed

under the mistaken belief that the trial court’s judgment contained a “judicial error,” but has now

concluded that the error is merely clerical and wishes to return to the trial court for the entry of a

Decree of Divorce Nunc Pro Tunc, correcting the error.

       The Court having considered the motion concludes that it is in compliance with Rule

42.1(a)(1) and should be granted. Accordingly, the appeal is dismissed. Costs will be taxed

against Appellant. See TEX .R.APP .P. 42.1(d).


November 6, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.